Citation Nr: 1511461	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-05 063	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to February 1975.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.

The death of a veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014). 

The Veteran died in August 2009.  The death certificate lists the immediate cause of death as respiratory failure, due to bilateral pneumonia, due to neutropenia, due to chemotherapy, due to metastatic squamous cell cancer.  Medical treatment records indicate that the cancer affected the Veteran's left tonsil.  See, e.g., Tillamook Hospital (Jun. 28, 2012).

The Veteran was not service connected for tonsillar cancer at the time of his death or for any disability.

The appellant contends that the Veteran's tonsillar cancer was the result of Agent Orange exposure during his service in the republic of Vietnam.  She contends that service connection is warranted on direct and presumptive bases.  As to presumptive service connection under 38 C.F.R. § 3.309(e), she contends that while cancer of the oropharynx (including the tonsils) is not enumerated as a respiratory cancer listed under § 3.309(e), it is nonetheless anatomically and physiologically part of the respiratory system.  As to direct service connection, she submitted several letters from Dr. Holland, the oncologist that treated the Veteran, suggesting that "it is very reasonable to assume that Agent Orange may be related to oropharynx cancers, such as [the Veteran's] lethal tonsil cancer."  See Dr. Holland (Sept. 30, 2012).  She also cited to a number of Board decisions wherein examiners opined that tonsillar cancer was related to in-service herbicide exposure.  See Statement (Sept. 2012).  

In October 2012, a VA physician opined that the Veteran's tonsil was not at least as likely as not due to Agent Orange exposure, but instead highly likely due to longstanding tobacco use.  

While the October 2012 VA opinion addresses Dr. Holland's letters, it does not address the appellant's contentions that the Veteran's tonsillar cancer was related to Agent Orange exposure during service, including cited to medical literature.  As there is a reasonable possibility that a VA medical opinion would aid in substantiating the claim, an additional VA medical opinion is needed.  See 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, to include all electronic files, to an appropriate medical professional.  The examiner must review the entire claims file.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tonsillar cancer was related to exposure to Agent Orange in service.

The examiner is to address the contentions laid out in the appellant's September 2012 and February 2013 statements, as well as the medical treatises cited therein.  

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

